Citation Nr: 1815912	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for a depressive disorder.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert J. Levine, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1970 to January 1972 and from October 1975 to December 1993.  He also had service in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In his June 2015 substantive appeal, the Veteran indicated that he wished to have a Board hearing.  However, he withdrew that request in June 2017.  38 C.F.R. § 20.704(e).

On multiple occasions during the pendency of this appeal, the Veteran requested, through his attorney, that his case be submitted directly to the Board for a decision based upon the evidence of record as soon as possible; essentially waiving agency of original jurisdiction (AOJ) review of additional evidence received subsequent to the AOJ's last adjudication of his claims.  38 C.F.R. § 20.1304(c); see statements submitted in June 2015, September 2017, December 2017, January 2018, and February 2018.

In February 2018, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. The Veteran's service-connected depressive disorder does not result in total occupational and social impairment.

2. The evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for a depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

1.	Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's depressive disorder has been evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, throughout the appeal period.  He asserts his service-connected disability is more severe than contemplated by the assigned evaluation.

Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.   

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's depressive disorder at any point during the appeal period.  As noted above, a 100 percent evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as a disorientation to time or place.  As discussed below, while the Veteran's depressive disorder does result in some severe symptomatology, including social isolation, there is no competent evidence that it results in total occupational and social impairment.

At a July 2014 VA examination, the Veteran reported that, due to symptoms such as social isolation, emotional detachment, and lack of motivation, there had been a decline in the quality of his relationship with his wife.  He also reported an increase in depressive symptoms including sleep problems, forgetfulness, lack of motivation, concentration problems, social isolation, and emotional detachment, resulting in increased irritability and agitation.  The VA examiner noted that the Veteran experienced symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Overall, the VA examiner determined that the Veteran's depressive disorder resulted in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent evaluation.  In an August 2014 addendum opinion, the VA examiner specifically stated that the Veteran's depressive disorder did not result in total social and occupational impairment.

At a January 2016 VA examination, the Veteran reported symptoms of low mood, lack of interest, difficulty sleeping, increased appetite, low energy, and difficulty concentrating.  He denied suicidal ideation.  The Veteran stated that his forgetfulness and irritability were chronic stressors on his relationship and, besides his wife, he also resided with his 17 year-old granddaughter.  He arrived on time and was casually dressed and appropriately groomed.  He was oriented in all spheres, was pleasant, cooperative, and maintained good eye contact throughout the interview.  The VA examiner noted the Veteran experienced symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  Overall, the VA examiner determined that the Veteran's depressive disorder resulted in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent evaluation.  

The Board has also reviewed VA treatment records related to the Veteran's depression, which indicate some exaggeration in his lay reports of pertinent symptomatology.  For example, a July 2014 VA mental health assessment notes the Veteran was inconsistent in describing his functional cognitive impairment and, while he reported a number of symptoms consistent with depression, his affect on examination and inconsistencies in his history made this diagnosis somewhat unclear.  Further, an October 2015 VA mental health note indicated that the Veteran continues to advertise his deficits, and "seem[s] to be somewhat exaggerating any defiicts (sic) compared [with] what objective testing would indicate."  

Finally, the Board has considered the undated statement from F.B.C., a VA social worker, which was received by the RO in July 2017.  In this statement, F.B.C. notes "it is clear the Veteran is depressed," and has difficulties managing his activities of daily living.  The Veteran reported memory problems, a loss of interest in activities, and increased difficulties in his relationship with his wife.  The Veteran also "finds it hard to engage in social activities."  While this statement demonstrates severe symptoms related to the Veteran's depression, it does not establish total social and occupational impairment.

Overall, the Board concludes that the evidence supports no more than a 70 percent evaluation at any point during the appeal period.  There is no evidence of symptomatology such as a persistent danger of hurting himself or others, persistent delusions or hallucinations, or a disorientation to time and place.  Further, while the evidence clearly shows social isolation and has difficulty engaging in social activities, total occupational and social impairment is not demonstrated.  Accordingly, the Board finds the preponderance of the evidence is against an evaluation of 70 percent at any point during the appeal period.  The benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

2.	TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Initially, the Board notes the Veteran is eligible to receive TDIU benefits on a schedular basis throughout this period.  Id.

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities during this period.  In this regard, the Board notes a statement received from F.B.C., a VA social worker, in July 2017, contains findings to the effect that the Veteran's depression and cognitive disorder prevents employment in both a part-time and full-time position.  An August 2017 report from a vocational expert similarly concludes that it is more likely than not the Veteran's service-connected disabilities, including tinnitus, render him unable to work on a full-time basis.

The final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Nevertheless, the VA social worker's and vocational expert's observations are highly probative.

The Board acknowledges the VA examinations of record do not conclude the Veteran is unemployable due to his service-connected depression.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.
 
Under the circumstances, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of his service-connected depression, together with other service-connected impairments, as they relate to his level of education and prior occupational experience, the Board is persuaded that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  A TDIU is therefore granted.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

An evaluation in excess of 70 percent for a depressive disorder is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


